DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is claiming for priority for the foreign application priority date is 09/14/2018. Certified copy being received.
Response to Amendment
The action is responsive to the applicant’s amendment filed on 02/12/2021. Claims 1-13, 15-16 are remain pending in the application. Applicant’s amendment to the claim 15 overcomes the 35 U.S.C 101 as allegedly being directed to non-statutory subject matter. However, applicant’s amendment to claim 1, 15, and 16 do not overcome the 35 U.S.C. 101 as allegedly being directed to an abstract idea and 112(b) rejections previously set forth in the Non-Final office action.
Response to Arguments
In response to the applicant’s argument for independent claims 1, 15, and 16. Applicant argues on Remarks-page 2, “applicant disagrees that the cited recitation are indefinite. Nevertheless, solely to advance prosecution, applicant hereby amends independent claim 1, 15, and 16 to address the Examiner’s concern”.  The amended claims have not been found persuasive. 
Claim 1, 15, and 16 are rejected under 35 U.S.C. 112(b) because it recites limitation “the first variable update including updating an ith entry of a first variable Xi by adding a first function to the ith entry of the first variable Xi before the first variable update" and "a second variable update including updating an ith entry of a second variable yi by adding a second function and a third function to the ith entry of the second variable yi before the second variable update". Such limitation renders the claim unclear and indefinite because it is unclear how an operation can 
In response to the applicant’s argument for rejection of 1-13, 15-16 under 35 U.S.C. 101 as being directed to an abstract idea. Applicant argues on Remarks – page 6 “In the current case, amended independent claim 1 is more similar to Examples 38 and 39 than to Example 41 in that it does not recite any mathematical formula or calculation as found in example 41 and thus does not recite a mathematical concept under 2019 PEG”. This has not been found persuasive.
	Examiner respectfully disagrees, example 38 and 39 do not explicitly recite any mathematical formula or concept, and example 41 does explicitly recite mathematical formula to encode each of the message. Applicant has amended the claim 1, 15, 16 from “updating” to “modifying” and “adding” to “combining”, such amended claim does not change the fact that the claim limitation perform a mathematical formula/concept, but instead just make the limitation broader. The amended independent claim 1 recites the mathematic formula in English rather than in numbers or variables, such limitations recite a mathematical concept. Therefore, the amended independent claim 1 still recites an abstract idea. 
In response to the applicant’s argument for rejection of 1-13, 15-16 under 35 U.S.C. 101 as regarding to the claims integrate the alleged abstract idea into a practical application under Prong Two. Applicant argues on Remarks – page 8 “the Office omitted many other additional element recited in the claims including, for example “acquire a data set {s} for training a recurrent neural network, repeat a processing procedure for modifying weights of the recurrent so that the fourth function approaches target values.” And “these additional elements ignored by the Office integrate the alleged abstract idea into a practical application by reflecting an improvement to a technical field of training neural network”. This has not been found persuasive. 
	Examiner respectfully disagrees, the processor recites at high level of generality, i.e. as a generic processor performing a generic computer function, and as part of generic functionality of a generic processor includes acquire data to be able to repeat a processing procedure using the acquired data. Therefore, examiner did not treated acquire data set to repeat a processing procedure as additional elements to provide meaningful limitation. However, for the sake of argument, if examiner were to treat acquire a dataset and repeat a processing procedure as additional elements to provide meaningful limitation in the claim, then such limitations would be insignificant extra solution activity because according to MPEP 2106.05(d)(II) (i) and (ii), receiving or transmitting data over a network and performing repetitive calculation are well understood, routine, and conventional functions. Applicant also asserted the additional elements ignored by the office integrate the abstract idea into a practical application by reflecting an improvement to a technical field of training neural networks (Remarks, page 8), but examiner respectfully disagrees because the improvements rather are arguably improvements in the mathematical algorithm for training a recurrent neutral network and modifying the weights. In another word, what is claimed is not a technological improvement, but rather a mathematical improvement, improving math may arguably result in the computer calculating the math faster, but improving math is not an improvement to the functioning of a computer or technology. Thus the amended independent claim 1, 15, 16 are not patent-eligible under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13, 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 15-16 recite "the first variable update including modifying an ith entry of a first variable Xi by combining a first function to the ith entry of the first variable Xi before the first variable update" and "a second variable update including updating an ith entry of a second variable yi by adding a second function and a third function to the ith entry of the second variable yi before the second variable update". It is unclear how an operation can include steps that occur before the operation. Therefore, the scope of the claim is indefinite.

Regarding claim 11, recites "the first sub-update includes updating the ith entry of the second variable yi be adding the second function to the ith entry of the second variable yt before the first sub-update" and "the second sub-update includes updating the ith entry of the second variable yi be adding the third function to the ith entry of the second variable yt before the first sub-update". It is unclear how an operation can include steps that occur before the operation. Therefore, the scope of the claim is indefinite.

Claim 2-13 are rejected for inheriting the same deficiency as claims upon which they depend.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-13, 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more.
Regarding claim 1, it recites a calculating device that repeat a process procedure including updating first and second variable, and output a function. Under Step 1, the claim is to a machine and falls within one of the four statutory categories.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), such limitations explicitly cover mathematical calculations, relationship, and/or formula. The claim recites limitations updating the first variable including modifying an ith entry of a first variable xi by combining a first function to the ith entry of the first variable xi before the first variable update, and updating the second variable update including modifying an ith entry of a second variable yi by adding a second function and a third function to the ith entry of the second variable yi before the second variable update such limitations use addition to perform calculations, which is a mathematical concept. The claim recites the weight of the recurrent neural network are modified so that the fourth function approaches target values, such limitation also recites mathematical concept. Therefore the claim recites an abstract idea.
Under Prong Two of step2A, this judicial exception is not integrated into a practical application. The claim additionally recites “a calculating device comprising a processor is used to perform the calculation. However, the processor recites at a high level of generality, i.e., as a generic processor performing a generic computer function of calculating data and 
Under Step 2B: the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception. The claim does not provide an inventive concept. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.
Claims 2-13 are rejected under 35 U.S.C 101 as non-statutory for at least the reasons stated above. The claims are dependent on claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.
Claims 5-6, 11 recite further limitations that are abstract mathematical concepts without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C 101,
Claim 2 further recites the additional element, the calculation device further comprising a storer that is being configured to store and acquire data variables. However, this limitation element is recited at a high-level of generality, i.e. a generic computer memory. The data, which is generated from an abstract idea into a generically memory fails to impose a meaningful limitation on the claimed steps and/or on practicing the abstract idea, and mount to no more than mere instructions to apply the exception using generic computer components. Additionally, the element, such as storing and retrieving information in memory is well-understood, routine, conventional activity in particular fields as recognized by the courts (see 
Claim 10 recites performing the variable update using a plurality of calculators. However, this limitation recite a high level of generality, and maybe interpreted as mere software modules/components. Such elements tail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply to the judicial exception. And the judicial exception is not integrated into a practical application under Prong two of step 2A, and does not provide an inventive concept under step 2B. Therefore, the claim is not patent-eligible under 35 U.S.C. 101.
Claim 15 recites a recording medium as being computer readable medium, and the calculation program is recorded in to recording medium to be executed by the system disclosed in claim 1, and claim 15 has the same subject matter as the system in claim 1. Therefore, the same analysis with respect to claim 1 applies equally to claim 15.
Claim 16 recites a calculation method that would be practiced by the system disclosed in claim 1, and the claim 16 has the same subject matter as the system in claim 1. Therefore, the same analysis with respect to claim 1 applies equally to claim 16.
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Aimee Li/Supervisory Patent Examiner, Art Unit 2183